UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1420



RICHARD ALFRED SINGHE,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-343-813)


Submitted:   November 18, 2005            Decided:   December 29, 2005


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Patrick G. Tzeuton, Silver Spring, Maryland, for Petitioner.
Peter D. Keisler, Assistant Attorney General, M. Jocelyn Lopez
Wright, Assistant Director, Office of Immigration Litigation, Civil
Division, Joshua P. Jones, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Richard Alfred Singhe petitions for review of an order of

the Board of Immigration Appeals (Board) denying his motion to

reconsider an order affirming without opinion the immigration

judge’s    denial   of    a   motion    to     reopen.       Singhe’s       motion   to

reconsider    raised     only   the    argument       that   the   Board     erred   in

affirming     without    opinion,       by     a    single    Board       member,    the

immigration judge’s denial of the motion to reopen.                        On appeal,

Singhe seeks to challenge the immigration judge’s decision denying

the motion to reopen.

            Singhe may not challenge in this appeal the immigration

judge’s order denying his motion to reopen, as affirmed by the

Board, as he did not file a timely petition for review from that

order.    A petitioner has thirty days to file a petition for review.

See   8   U.S.C.    §    1252(b)(1)         (2000).        This    time     period   is

“jurisdictional     in    nature      and    must     be   construed      with   strict

fidelity to [its] terms.”          Stone v. INS, 514 U.S. 386, 405 (1995).

The filing of a motion to reconsider does not toll the thirty-day

period for seeking review of the underlying order.                        Id. at 394.

Accordingly, because Singhe did not file a petition for review

within thirty days of the Board’s order affirming the immigration

judge’s denial of the motion to reopen, this court’s review is

limited to the Board’s denial of the motion to reconsider.                            As

Singhe makes no argument regarding that disposition, we conclude


                                       - 2 -
that he has abandoned all claims that could properly be raised in

the appeal before us.    See Yousefi v. INS, 260 F.3d 318, 326 (4th

Cir. 2001) (holding failure to challenge denial of withholding of

removal and relief under Convention Against Torture in opening

brief constitutes abandonment of those claims); Edwards v. City of

Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (holding failure

to raise specific issue in opening brief constitutes abandonment of

that issue under Fed. R. App. P. 28(a)(9)(A), requiring that

argument section of opening brief contain contentions, reasoning,

and authority).

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                        PETITION DENIED




                                - 3 -